Citation Nr: 1422636	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-34 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether the reduction of the rating for allergic rhinitis from 30 to 10 percent, effective February 1, 2012, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1954 to December 1957.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a November 2011 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO) that reduced the rating for the Veteran's service-connected allergic rhinitis from 30 percent to 10 percent, effective February 1, 2012.  In a decision issued in July 2013, the Board upheld the RO's decision and determined that the reduction was proper.  The Veteran appealed that decision to the Court.  In March 2014, the Court issued an order that vacated the July 2013 Board decision only with regard to the propriety of reduction issue, and remanded that matter for readjudication consistent with the instructions outlined in a March 2014 Joint Motion for Remand (Joint Motion) by the parties.  [The July 2013 Board decision also denied ratings for allergic rhinitis in excess of 30 percent prior to February 1, 2012 and in excess of 10 percent from that date.  The Veteran did not appeal that issue to the Court, and it is no longer before the Board.]

The Veteran had also initiated an appeal of the denial of service connection for a headache disability.  An October 2013 rating decision granted service connection for migraine headaches.  Consequently, that matter is not before the Board.

A claim seeking service connection for sinusitis has been raised (in May 2013), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.

REMAND

The Veteran's service-connected allergic rhinitis was rated 30 percent from July 30, 1998, until the November 2011 rating decision reduced the rating to 10 percent, effective February 1, 2012.  In July 2013, the Board upheld the propriety of the reduction, finding that the medical evidence of record (including a January 2011 VA examination report and March 2011 addendum to that report) indicated "improvement" in the allergic rhinitis disability by showing that it was no longer manifested by polyps (which are required by the criteria for a 30 percent rating under 38 C.F.R. § 4.97, Code 6522).

As noted in the March 2014 Joint Motion, when determining whether VA is justified in reduction of a disability rating that has been at the same level for five or more years, the Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted.  Specifically, in every such reduction case, the Board must ascertain "whether the examination reports reflecting such change [improvement] are based upon thorough examinations" and must also determine "not only...that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the [V]eteran's ability to function under the ordinary conditions of life and work."  See Brown v. Brown, 5 Vet. App. 413, 421 (1999).  The Joint Motion notes that the allergic rhinitis was rated 30 percent for more than five years prior to the rating reduction to 10 percent.  

In support of his appeal of the reduction, in October 2011 the Veteran submitted a copy of an article found on the Internet which states that "nasal polyps tend to grow back in at least one-third of patients" even after surgical and medical therapies.  He has asserted, including in May 2013 hearing testimony, that his nasal polyps have "come and gone" over the years.  In essence, he is arguing that the finding that his allergic rhinitis was manifested by a polyp or polyps (the basis for the increase in the rating to 30 percent) established a static disability, chronic polyp pathology, which would preclude a reduction in the rating.  The Board observes that whether polyps related to allergic rhinitis represent static or transient pathology is a medical question which is not adequately answered by the Internet article indicating that polyps recur in one-third of patients.  Accordingly, further medical guidance is needed.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should forward the Veteran's entire record to an otolaryngologist for review and an advisory medical opinion.  Based on review of the record, and with consideration of established medical principles, the consulting physician should provide an opinion as to whether the polyps which warranted the increase in the rating for the Veteran's allergic rhinitis from 10 to 30 percent represented static or transient pathology (i.e., once allergic rhinitis is shown to be manifested by polyps, does this establish that it will continue to be manifested by polyps?).  The examiner must explain the rationale for the opinion, citing to supporting factual data and medical literature, as appropriate.  The explanation should specifically comment on the Internet article submitted by the Veteran indicating that polyps recur in one-third of patients, as well as his testimony that his nasal polyps tend to come and go (apparently without being observed/treated by a medical provider).

2.  The AOJ should then review the record and readjudicate the issue challenging the propriety of the reduction in the rating for the Veteran's allergic rhinitis.  If his claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

